Title: To George Washington from Henry Lee, 18 January 1796
From: Lee, Henry
To: Washington, George


          
            My dear President
            Richmond Jany 18. 96
          
          I had the honor this moment to receive from the mail just arrived (Interrupted by the vast fall of rain) your l[ett]er of the 11th.
          My anticipation of the necessity of information to you On the

point trusted to me, induced me to expend my own money to secure to my letr a timely reply—th[e] substance was instantly forwarded to you, which I hope reached you soon after your ler of the 11th was written. It will have told you that the gentleman I mentioned for C. J. could not be brought into public—In the vacancy of A. J. no man would do more honor to the bench than Colo: ⟨I⟩.
          Thus all think who know him & love the govt. If in any way I can be useful to you, or serviceable to my country, I am sure you know me too well to doubt my agency so far as my abilitys can go.
          In case you should be pleased on any business in this State again to call on me, be pleased to direct your letters to me at Stratford & to the care of the post master in Fredg. with unaltreable respect & affection I am ever yours
          
            Henry Lee
          
        